Citation Nr: 0816968	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death and, if so, whether service connection 
is warranted.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to November 
1961.  He died in September 1986.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which declined to reopen the claim for 
entitlement to service connection for the cause of the 
veteran's death and denied the claim for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the hearing is of record.  

The reopened claim for entitlement to service connection for 
the cause of the veteran's death and the claim for 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision declined to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death on the basis that there was 
no new and material evidence submitted that raised a 
reasonable possibility of substantiating the claim.  

2.  Additional evidence received since November 2004 on the 
issue of service connection for the cause of the veteran's 
death is new and material, as it includes evidence related to 
an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that declined to reopen 
the claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in appellant's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.  

II.  New and material evidence 

The appellant seeks to establish service connection for the 
cause of the veteran's death.  See March 2005 statement in 
support of claim.  The RO declined to reopen the claim and 
has continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously declined to reopen the veteran's claim for 
service connection for the cause of the veteran's death on 
the basis that appellant had not submitted new and material 
evidence that raised a reasonable possibility of 
substantiating the claim.  See November 2004 rating decision.  
The appellant was informed of this decision by letter dated 
November 10, 2004, but she did not appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2004) (a 
claimant must file a NOD with a determination by the agency 
of original jurisdiction (AOJ) within one year from the date 
that that agency mails notice of the determination).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2007).

Appellant filed a claim to reopen that was received in March 
2005, and this appeal ensues from the August 2005 rating 
decision that declined to reopen the claim and continued the 
denial of service connection for the cause of the veteran's 
death.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2007).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b) 
(2007).  A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2007).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for a disability diagnosed after discharge when all the 
evidence establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2007).  

Pertinent evidence before the RO in November 2004 included 
medical records from The Aroostock Medical Center, which 
reveal that the veteran developed substernal epigastric pain 
in August 1985.  He was ultimately diagnosed with poorly 
differentiated adenocarcinoma of the stomach in November 
1985; he underwent surgery (subtotal gastrectomy) in December 
1985, which was followed by concurrent radiation therapy and 
chemotherapy.  An August 1986 letter from Dr. J. Margolis 
reports that the veteran also underwent revision of the 
gastrojejunal anastomosis as a result of gastric outlet 
obstruction.  His post-operative course was complicated by 
anastomotic disruption and a colocutaneous fistula requiring 
another laparotomy to correct the problems.  Given his 
condition, plus the Stage IV gastric carcinoma, Dr. Margolis 
indicated that the veteran's status was guarded and his long-
term prognosis was poor.  

The veteran subsequently passed away in September 1986.  His 
certificate of death lists the immediate cause of death as 
respiratory failure, due to or as a consequence of malignant 
effusions and metastases, due to or a consequence of gastric 
cancer.  The Necropsy Record indicated that the following 
final anatomic diagnoses had been made: gastric carcinoma; 
end stage interstitial lung disease (honeycomb lung); anoxic 
damage to dentate nucleus; diffuse laryngo-tracheomalacia (? 
Congenital); herpetic lip lesions; and remote history of head 
injury.  It appeared the gastric carcinoma had metastasized 
to the omentum, transverse colon, ascending colon, surgical 
wound and bowel anastomosis, peritoneum, small bowel, recto-
vesical pouch, left pleura, and hilar lymph nodes.  There was 
no evidence, however, to support a finding that the veteran's 
death resulted from a service-connected disability on either 
a principal or a contributory basis.  

Evidence added to the record since the RO's November 2004 
decision consists of the appellant's assertion that the 
veteran's service-connected disabilities caused a lot of 
stress in his life, which subsequently led to the development 
of cancer.  See February 2007 VA Form 9; April 2008 hearing 
transcript.  She has also submitted various Internet articles 
in an attempt to establish a link between stress and cancer.  
These records are new, as they were not of record when the RO 
issued its November 2004 rating decision.  They are also 
material, as they relate to an unestablished fact necessary 
to substantiate the claim and raise a reasonable possibility 
of substantiating the claim.  Having found that new and 
material evidence has been presented, the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened.  To this extent only, the appeal 
is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that she is 
afforded every possible consideration.  Such development 
would ensure that her due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), 
are met.  

As discussed briefly above, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  More specifically, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims file reflects that the appellant has not 
been provided with appropriate notice with respect to her 
claim for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  Accordingly, the Board finds that a 
remand of this claim is necessary to ensure that she receives 
an appropriate notice letter, which must also include notice 
as to the effective date element of that claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the appellant asserts that the veteran's 
service-connected disabilities caused a lot of stress in his 
life, which subsequently led to the development of cancer.  
See February 2007 VA Form 9; April 2008 hearing transcript.  
At the time of his death, the veteran was service-connected 
for chronic brain syndrome associated with brain trauma (70 
percent), traumatic encephalopathy, manifested by speech 
defect, dysarthria and weakness of left extremities (30 
percent), loss of skull area less than one square inch (10 
percent), and chest rash (noncompensable).  See e.g., 
November 1971 rating decision.  

The appellant testified to being a nurse and a laboratory 
technician.  See April 2008 hearing transcript.  As such, it 
appears that she is competent to make this assertion.  See 38 
C.F.R. § 3.159(a)(1) (2007) (competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The appellant has also submitted various Internet articles in 
an attempt to establish a link between stress and cancer.  
One article reports a study linking stress and related 
psychological components to a person's susceptibility to 
cancer.  See "Health Conditions; Types and Causes of 
Cancer."  Another article reports that psychological stress 
has been claimed to contribute to the onset of cancer and to 
increase mortality from a number of non-malignant diseases.  
See article by J.C. Olsen, J.H.  And an article by B. Azar 
reports that animal studies suggest that stress may promote 
cancer development, though studies in humans are less clear.  
See article from APA Monitor Online.  The Board acknowledges 
the information provided by these articles.  

In light of the foregoing, the Board finds that referral of 
the appellant's case to a Board-Certified oncologist for an 
opinion on whether the stress caused by the veteran's 
service-connected disabilities (chronic brain syndrome 
associated with brain trauma; traumatic encephalopathy, 
manifested by speech defect, dysarthria and weakness of left 
extremities; loss of skull area less than one square inch; 
and chest rash) led to the development of gastric cancer, 
which caused the malignant effusions and metastases that led 
to respiratory failure and death.  

With regard to the above-requested development, the Board 
notes that a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  This 
letter should also provide an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Refer the claim to a Board-Certified 
oncologist for an opinion as to whether 
the stress caused by veteran's service-
connected disabilities (chronic brain 
syndrome associated with brain trauma; 
traumatic encephalopathy, manifested by 
speech defect, dysarthria and weakness of 
left extremities; loss of skull area less 
than one square inch; and chest rash) led 
to the development of his gastric cancer, 
which caused the malignant effusions and 
metastases that led to respiratory 
failure and death.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the doctor in conjunction with the 
requested opinion.  

The doctor must provide a comprehensive 
report including complete rationale for 
the conclusion reached.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
appellant and her representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


